DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10672908 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a semiconductor fin; a gate dielectric layer covering the semiconductor fin: a gate structure wrapping a portion of the semiconductor fin, the gate structure comprising a gate and spacers covering on sidewalls of the gate; and a gate contact electrically connected to the gate, the gate contact comprising a base portion in contact with the gate stack and a rounded protrude contact portion extending into the gate structure, wherein the rounded protrude contact portion has a rounded end segment farthest away from the base portion, and the rounded end segment is in contact with at least one spacer among the spacers.

The following is the reason for allowance of claim 9, pertinent arts do not alone or in combination disclose: a semiconductor fin;
a gate structure wrapping a portion of the semiconductor fin, the gate structure comprising a gate and spacers disposed on sidewalls of the gate; a dielectric layer partially covering the semiconductor fin; and a gate contact comprising at least one contact protrusion embedded in the gate structure and the dielectric layer, wherein the at least one spacer among the spacers comprises a concave and rounded surface in contact with the at least one contact protrusion, and a concave and rounded contact interface is between the at least one contact protrusion and the concave and rounded surface of the at least one spacer among the spacers.

The following is the reason for allowance of claim 16, pertinent arts do not alone or in combination disclose: a semiconductor fin; a gate stack wrapping a portion of the semiconductor fin;  spacers disposed on opposite sidewalls of the gate stack; [[and]] a dielectric layer disposed on sidewalls of the spacers, the dielectric layer and the gate stack being spaced apart by the spacers; and a gate contact comprising a first contact portion in contact with the gate stack and a second contact portion extending into at least one spacer among the spacers, wherein the second contact portion comprises an end segment farthest away from the first contact portion, and the end segment is in contact with the at least one spacer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon et al (US Patent No. 9768250), Suk et al ( US Pub No. 20160365440), PAAk et al (US Pub No. 20160260669).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895